NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3479
                                       ___________

                                   RONALD GOODE,
                                           Appellant

                                             v.

          WARDEN CURRAN FROMHOLD CORRECTIONAL FACILITY

                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. No. 2-14-cv-00885)
                      District Judge: Honorable Norma L. Shapiro
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 26, 2016

           Before: AMBRO, GREENAWAY, JR. and BARRY, Circuit Judges


                                (Filed: October 25, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ronald Goode appeals pro se from the District Court’s dismissal of his civil rights

action. For the following reasons, we will dismiss the appeal.

       Goode brought an action under 42 U.S.C. § 1983 alleging that Appellee, the

Warden of Curran Fromhold Correctional Facility, violated Goode’s First Amendment

rights by denying him Muslim religious services while Goode was housed at Curran

Fromhold awaiting trial on state charges. Goode styled his complaint as a class action

but no class was ever certified. As relief, Goode requested an injunction allowing the use

of facilities for the purpose of engaging in religious practice. His prayer for relief did not

request damages, but elsewhere his complaint alleged injuries that he named as public,

mental, and emotional.

       The District Court eventually dismissed Goode’s complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim on which relief could be

granted. This appeal followed. After the appeal was docketed, Goode pleaded guilty to

certain state offenses and was given a state sentence. He was then transferred from

Curran Fromhold to SCI-Graterford.

       That change in circumstance deprives us of jurisdiction to hear this appeal. Article

III of the United States Constitution limits the jurisdiction of the federal courts to “cases

and controversies.” U.S. Const. art. III § 2; Flast v. Cohen, 392 U.S. 83, 94 (1968).

When the issues presented in a case are no longer “live” or the parties lack a legally

cognizable interest in the outcome, the case becomes moot and the court no longer has

subject matter jurisdiction. Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979). A
                                              2
change in the circumstances since the beginning of the litigation that precludes any

occasion for meaningful relief renders a case moot. Surrick v. Killion, 449 F.3d 520, 526

(3d Cir. 2006). A class action, for its part, may be dismissed when the named plaintiff’s

claim is rendered moot before filing a motion for class certification. Brown v. Phila.

Hous. Auth., 350 F.3d 338, 343 (3d Cir. 2003) (“[W]hen claims of the named plaintiffs

become moot before class certification, dismissal of the action is required.”). But once a

class has been certified, mooting a class representative’s claim does not moot the entire

action. Sosna v. Iowa, 419 U.S. 393, 399 (1975).

       Here, Goode’s civil rights case was styled as a class action but was never certified

as one before the District Court dismissed Goode’s complaint for failure to state a claim.

Goode’s request for injunctive relief is moot because he is no longer housed at Curran

Fromhold. See, e.g., Weaver v. Wilcox, 650 F.2d 22, 27 n.13 (3d Cir. 1981). Goode

therefore has no remaining legally cognizable interest in the outcome of the case.1

       Consequently, we will dismiss the appeal.




       1
         As noted above, Goode’s complaint did not request damages in the prayer for
relief. That said, if it had been argued that the public, mental, and emotional “injuries”
that Goode named elsewhere in the complaint might have been construed as a prayer for
damages, he would still not have been entitled to relief and we would have affirmed the
District Court’s judgment in that respect. In particular, Goode has no viable claim for
damages based on the “injuries” he named because the Prison Litigation Reform Act
precludes the recovery of damages for mental or emotional injury absent physical harm,
which he did not allege. See 42 U.S.C. § 1997e(e).
                                               3